DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10, 19-20) in the reply filed on 11/14/2022 is acknowledged.

Drawings
The drawings are objected to because it appears that reference number “202” should be changed to –220—to indicate the inlet (see para. [0110], lines 1-3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littke CA 2245200 C.

Independent Claim 1: Littke discloses a system used by a method for identifying commodity flow through a meter on an agricultural machine, comprising: 
providing a meter housing (26) coupled to a tank (14) and a first sensor (42) in communication with a controller (60); 
coupling the first sensor to a location proximate to the meter housing (as seen in Fig. 1); 
identifying, with the controller through the first sensor, when a buildup of commodity is positioned adjacent to the first sensor (see the final line of page 8-the first line of page 9); and 
initiating a first response (74), with the controller, when the buildup of commodity is identified adjacent to the first sensor (page 9, lines 5-6), as per claim 1. 

Dependent Claims 2-4, 7: Littke further discloses positioning a second sensor (34) along a second location (at 34 in Fig. 8) of the meter housing (26) to identify when commodity is provided past the second location (page 8, lines 9-12), as per claim 2;
initiating a second response (72) with the controller (60) when the second sensor (34) does not identify the presence of commodity (page 8, lines 12-14), as per claim 3;
providing a third sensor (48) that identifies the presence of commodity in the tank (14), wherein the second response (72) includes identifying the presence of commodity in the tank with the controller (60) through the third sensor (the second response 72 is initiated when an absence of material is sensed at 34, this response in addition to the response 74 of 48 is used by the controller 60 to determine a bridging condition, see Abstract, page 2, lines 9-11; page 11, lines 10-17), as per claim 4;
wherein the first response (74) includes providing an alert (at 66) that the buildup of commodity was identified (page 11, lines 10-24), as per claim 7.

Independent Claim 1: Littke discloses a system used by a method for identifying commodity flow through a meter on an agricultural machine, comprising: 
providing a meter housing (26) coupled to a tank (14) and a first sensor (38) in communication with a controller (60); 
coupling the first sensor to a location proximate to the meter housing (see Figs. 1, 8); 
identifying, with the controller through the first sensor, when a buildup of commodity is positioned adjacent to the first sensor (page 9, lines 23-28); and 
initiating a first response (72), with the controller, when the buildup of commodity is identified adjacent to the first sensor (page 9, lines 23-28), as per claim 1. 
Dependent Claims 8-9: Littke further discloses providing a roller (282, Fig. 8) in the meter housing (270 in Fig. 8) that processes commodity there through, the meter housing having an exhausted side (the lower left side of 270 as seen in Fig. 8) along the roller and the meter housing having a processing side (the upper right side as seen in Fig. 8) along the roller, wherein the first sensor (38) is positioned along the exhausted side of the meter housing, as per claim 8;
providing a second sensor (34) and positioning the second sensor at the processing side (the upper right side) of the meter housing (270) to identify when commodity is passing through the processing side of the roller (page 9, lines 23-28), as per claim 9.

Independent Claim 19: Littke discloses a system used by a method for identifying the blockage location of a meter assembly, comprising: 
providing a meter housing (26) having an inlet (24) and an outlet (28), an inlet sensor (34), an outlet sensor (38), and a controller (60); 
positioning the inlet sensor at a location of the meter housing that identifies when commodity is provided through the inlet (see Figs. 1, 8; page 8, lines 9-12); 
positioning the outlet sensor at a location of the meter housing that identifies when commodity is not exiting the outlet (see Figs. 1, 8, page 8, lines 18-20); 
monitoring the inlet sensor and outlet sensor with the controller to identify when commodity is not flowing through the meter assembly (page 11, lines 12-17), as per claim 19.

Dependent Claim 20: Littke further discloses identifying, with the inlet sensor (34) communicating with the controller (60), when commodity is not entering the inlet (24) and providing an indication (72) thereof (page 8, lines 12-15); and
identifying, with the outlet sensor (38) communicating with the controller (60), when commodity is not substantially exiting the outlet (28) and providing an indication (72) thereof (page 8, lines 18-21), as per claim 20.

Allowable Subject Matter
Claims 5-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.

/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 16, 2022